DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because FIG. 2 shows an irrelevant symbol “Mason’s Circuit” which should be removed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
§0022 of the specification discloses “ω(.) is a function of an angular frequency under an output (.) condition”.  It appears to be unclear whether (.) stands for a variable of frequency or condition or output.  That symbol is often used in inductor or capacitor circuits to calculate reactance, rotation.  The same symbol is also used for radian, one radian= 57 degrees: 2 (3.141529) w =360 degrees.    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-7 are objected to because of the following informalities: it appears that all numerical symbols in the claims should be removed to provide better form for claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation "the two-phase electromagnetic motor" in lines 35-36.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “w(.)” in line 14.  It is unclear where w(.) (as a function of an angular frequency per definition of §0022 of the specification) fits in the equations disclosed in claim 5.
Claim 5 recites the limitation “an output (.) condition” in line 14.  This limitation is not understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ollila et al. (U.S. Pre-Grant Publication No. 20070081805) in view of Kobayashi et al. (U.S. Pre-Grant Publication No. 20170176916), Dosch et al. (U.S. Patent No. 5347870) and Dash et al. (U.S. Patent No. 9692296).
Regarding independent claim 1, Ollila et al. (e.g. see FIG.1) discloses an apparatus (FIG.1) at its normal operation performs a zero-voltage zero-current soft switching type driving method for an ultrasonic driving unit (actuators to drive both shutter and focus functions in miniaturized camera products), wherein the ultrasonic driving unit comprises a two-phase pseudo full bridge inverter circuit (S1-S6) having soft switching capability and the zero-voltage zero- current soft switching type driving method and a matching circuit (inductor of shutters). 
Ollila et al. fails to disclose:
a specific matching inductor inductance calculation step,
a buffer capacitor capacitance calculation step,
a dead time and delay time calculation step.
	However, Kobashi et al. (e.g. see §0084) teaches a specific matching inductor (matching primary inductor with secondary inductor by coil ratio) inductance calculation step (§0084: The primary inductance of the transformer 111 is calculated by multiplying AL value which is a characteristic value of the transformer 111 by a square value of the number of turns of the primary winding, and therefore the constitution of the primary winding changes depending on a change in state of the input signal from the signal input terminal 219.)
	It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the drive controller for combined actuators of Ollila et al. to include “a specific matching inductor inductance calculation step” as taught by Kobashi et al. for the purpose of adjusting the output of the transformer in order to improving efficiency during a light load.
Since Ollila et al. and Kobashi et al. are both from the same field of endeavor (image forming apparatus), the purpose disclosed by Kobashi et al. would have been recognized in the pertinent art of Ollila et al.
Furthermore, Dosch et al. (e.g. see FIG. 1, lines 20-45 of col. 3) teaches a buffer capacitor capacitance calculation step (it is necessary to determine the internal capacitance 2 of the piezoelectric device 3.  The value for internal capacitance 2 can either be defined as capacitance measured at constant strain or capacitance measured at constant stress. One method for determining constant strain capacitance is to calculate this capacitance from the constant strain dielectric constant supplied by the manufacturer in the following manner: divide the product of the electrode area and the dielectric constant by the piezoelectric material thickness. One method for calculating the constant stress capacitance is to calculate this value from the constant stress dielectric constant supplied by the manufacturer of the piezoelectric device. The constant stress capacitance is the product of the electrode area and the constant stress dielectric constant divided by piezoelectric material thickness. Since the response of the system provided by the invention depends upon the internal capacitance of the device, it is desirable to select a device having a value which is lower for rate (motion) sensing than for displacement (stress/strain) sensing.)
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the drive controller for combined actuators of Ollila et al. to include “a buffer capacitor capacitance calculation step” as taught by Dosch et al. for the purpose of determining constant strain capacitance in order to construct a self sensing actuator circuit.
Since Ollila et al. and Dosch et al. are both from the same field of endeavor (piezoelectric), the purpose disclosed by Dosch et al. would have been recognized in the pertinent art of Ollila et al.
	Finally, Dash et al. (e.g. see FIG. 7, FIG. 9) teaches a dead time and delay time calculation step (e.g. see lines 50-55 of col. 14: dead time is calculated by 704, lines 5-10 of col. 18: delay time is calculated by 940).
	It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the drive controller for combined actuators of Ollila et al. to include “a dead time and delay time calculation step” as taught by Dash et al. for the purpose of implementing the time slot controller in order to effectively operate a Single-Input-Multiple-Output DC-DC voltage converter with only one external inductor.
Since Ollila et al. and Dash et al. are both from the same field of endeavor (soft switching), the purpose disclosed by Dash et al. would have been recognized in the pertinent art of Ollila et al.
Examiner’s Note:
In this Office Action, Examiner has cited particular figures, column numbers, paragraph numbers, and line numbers of the prior arts applied in the rejections.  However, other figures and passages of the same prior arts may anticipate the claim limitations as well.  Therefore, Applicants are respectfully requested to consider the prior arts in their entirety as potentially teaching claimed invention.
For amendment purpose, Applicants are very much appreciated for indicating the portion(s) of the specification which dictates the structure(s) relied on for proper interpretation as well as for verification and determination of the metes and bounds of the claimed invention.  Applicants’ indication of the specific figures and items of figures which represent features of the invention disclosed in the amended claims, is also expected. 
Additionally, in the event that other prior art(s) is/are provided and made of record by the Examiner as being relevant or pertinent to applicant's disclosure but not relied upon, the examiner requests that the reference(s) be considered in any subsequent amendments, as the reference(s) is also representative of the teachings of the art and may apply to the specific limitations of any newly amended claim(s).
Allowable Subject Matter
Claims 2-4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if incorporated in independent claim including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and incorporated in independent claim including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shi et al (IEEE Transactions on Industrial Electronics, VOL. 66, NO. 6, June 2019) discloses pseudo-full-bridge inverter with soft-switching capability for a quarter-phase ultrasonic motor.
Hirose et al. (U.S. Pre-Grant Publication No. 20170098756) discloses a preparation process of an element using a piezoelectric film.  The process includes the capacitance value of the piezoelectric film element was measured and the change rate ΔC of the capacitance was calculated after the consecutive driving test.
Li et al. (U.S. Pre-Grant Publication No. 20100295487) discloses an ultrasonic motor driving method, which drives the piezoelectric elements into two-two or three-three groups.
Bhagwat et al. (U.S. Patent No. 5,875,103) discloses a soft-switching DC to DC power converter which minimizes switching losses from a no load condition to a full load condition while operating at fixed frequency.
Suganuma (U.S. Patent No. 5179311) discloses a drive circuit for ultrasonic motors with setting the series resonance frequency caused by the inductive element and self-capacitance to a value approximate to the resonance frequency of the ultrasonic motor.
Izuno (U.S. Patent No. 5130619) discloses a drive control apparatus for an ultrasonic motor with constant velocity amplitude control.  The ultrasonic motor has a vibrator with a piezoelectric element and an elastic element.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





10 August 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837